Citation Nr: 1112710	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-22 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, claimed as asbestosis and chronic obstructive pulmonary disease, as secondary to asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1951 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

In November 2009, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current lung disorder, to include pleural plaques and interstitial disease, is causally or etiologically related to exposure to asbestos during service.


CONCLUSION OF LAW

Service connection for a lung disorder, to include pleural plaques and interstitial disease, is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Service Connection for a Lung Disorder

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran contends that he was exposed to asbestos during his time onboard the U.S.S. Purdy, while working in the engine room, where heat, humidity, boilers and headers were wrapped with asbestos.  The Veteran denies smoking and reports that he predominately worked outside after service.  See December 2006 VA Form 21-4138.  

The Veteran's assertions regarding his duties onboard the U.S.S. Purdy have been corroborated by service personnel records, to include his Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214).  In a May 2007 rating decision, the RO reported that exposure to asbestos during military service, as an engine man machinist was probable, based on Navy Job Titles (Ratings) and Probability of Exposure by the Naval Sea Systems Command.  As such, exposure to asbestos during service is conceded.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  The Board notes that the aforementioned provisions of M21-1 have been rescinded and reissued as amended in a manual rewrite (MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos."

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f.

Service treatment records have been reviewed.  X-rays taken in May 1951, September 1951 and September 1952 were all negative; clinical evaluation of the Veteran's lungs and chest at the time of discharge was normal.  See special duty abstract and medical history; May 1955 report of medical examination.

Post-service records were also reviewed.  An August 1998 private X-ray revealed bilateral pleural plaques and associated calcification of the diaphragmatic parietal pleura, which the radiologist stated were findings essentially diagnostic of previous asbestos exposure.  An April 2001 VA treatment record contains an impression of asbestosis.  A June 2005 computed tomography (CT) scan revealed extensive bilateral calcified plaques consistent with previous asbestos exposure.  An August 2006 CT scan of the Veteran's chest revealed extensive pleural and questionable pericardial calcification.  It was noted that these findings are compatible with prior asbestos exposure.  There was also mild interstitial disease.  More recently, in May 2007, a CT scan again showed extensive pleural plaquing.

The Veteran was afforded a VA examination in October 2010.  The Veteran reported coughing, particularly when exposed to cigarette smoke, and that he had occasional sputum production, yellowish-white.  He also reported becoming short of breath climbing one flight of stairs, or walking on an incline.  The examiner stated that the Veteran had a history and radiographic features consistent with asbestos exposure, specifically, he had pleural plaques that were calcified.  There was no noted evidence of restrictive lung disease by pulmonary function testing and there was no noted evidence of interstitial lung disease by CT.  Thus, the examiner opined that it was unlikely that the Veteran's symptoms of dyspnea were related to his asbestos exposure.  An addendum opinion was obtained in December 2010.  The examiner stated that the pleural plaques were unlikely to cause symptoms.  The examiner added that in other words, there was no physiologic respiratory abnormality.

In view of the totality of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran has a current lung disorder that is a result of his exposure to asbestos during service.  While the VA medical opinion from December 2010 states that there is no physiologic respiratory abnormality, the examiner notes that the Veteran does have pleural plaques consistent with asbestos exposure in the October 2010 VA examination.  Furthermore, VA outpatient records and private medical records indicate that the Veteran has interstitial disease (asbestosis) and pleural plaques that are consistent with exposure to asbestos.

Upon resolution of every reasonable doubt in the Veteran's favor, the Board concludes that service connection is warranted for a lung disorder, manifested by pleural plaques and interstitial disease.  


ORDER

Service connection for a lung disorder manifested by pleural plaques and interstitial disease is granted.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


